Luke, J.
1. In view of the counter-showing made by the State, the trial judge did not abuse his discretion in refusing to grant a new trial on the newly discovered evidence. Neither will the rejection of evidence as complained of in the third special ground require a new trial of the case.
2. The evidence convinced the jury of the defendant’s guilt; the trial judge approved their verdict; and, no reversible error of law being shown, this court will not say that the judge erred in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodnvorth, J., concur.